Citation Nr: 9932302	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the residuals of an appendectomy.

2.  Entitlement to a compensable disability evaluation for 
the residuals of a simple, complete and transverse fracture 
through the neck of the mandible's left condyle.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a pilonidal cyst scar on the sacrococcygeal 
region of the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), dated in August 1997 and August 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the three matters on appeal has been obtained and developed 
by the agency of original jurisdiction.

2.   It has not been objectively shown that the service-
connected residuals of an appendectomy are currently 
manifested by a scar that is poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, or 
productive of any limitation of the function of the affected 
part. 

3.  It has not been objectively shown that the service-
connected residuals of a simple, complete and transverse 
fracture through the neck of the mandible's left condyle are 
currently manifested by moderate or severe displacement of 
the mandible or by limitation of the motion of the 
temporomandibular articulation.

4.  It has not been objectively shown that the service-
connected pilonidal cyst scar  currently is productive of any 
limitation of the function of the affected part.

5.  It has not been objectively shown that any of the three 
above service-connected disabilities presents a disability 
picture so unusual or exceptional so as to warrant further 
consideration of either one of the increased rating claims on 
an extra-schedular basis.



CONCLUSIONS OF LAW

1.  A compensable disability evaluation for the service-
connected residuals of an appendectomy is not warranted, as 
the schedular criteria for such a higher rating have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Part 4, Diagnostic Codes 7803, 7804, 7805 
(1999).

2.  A compensable disability evaluation for the service-
connected residuals of a simple, complete and transverse 
fracture through the neck of the mandible's left condyle is 
not warranted, as the schedular criteria for such a higher 
rating have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.150, Part 4, Diagnostic 
Codes 9904, 9905 (1999).

3.  A disability evaluation in excess of 10 percent for the 
service-connected pilonidal cyst scar on the sacrococcygeal 
region of the veteran's back is not warranted, as the 
schedular criteria for such a higher rating have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Part 4, Diagnostic Code 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of the appealed claims (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In addition to the schedular criteria set forth in the 
Schedule, VA regulation provides for the Board's referral of 
an increased rating issue back to the RO for further 
consideration of the matter on an extra-schedular basis in 
all those exceptional cases where the schedular evaluations 
are found to be inadequate, the governing norm in these 
exceptional cases being:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular standards.  See, in this 
regard, 38 C.F.R. § 3.321(b)(1) (1999).

First Issue
Entitlement to a compensable disability evaluation for
the residuals of an appendectomy:

The veteran contends that the service-connected residuals of 
an appendectomy should be rated higher than evaluated.

The record reveals that the veteran was diagnosed with acute 
appendicitis during service in August 1943 and that he 
underwent an appendectomy at around the same time.  No 
complications related to the surgery were reported and, upon 
discharge, it was noted that the veteran had a six-inch 
McBurney-type abdominal scar, which was non-symptomatic and 
productive of no disability.

In a September 1971 rating decision, service connection was 
granted for the residuals of an appendectomy and a 
noncompensable rating was assigned under the provisions of 
Diagnostic Code 7341 of the Schedule, which provided for such 
a rating when there were post-operative wounds that were 
healed, produced no disability and did not require the use of 
a belt, and for a maximum 10 percent rating when there were 
post-operative wounds that were healed but productive of 
weakening of the abdominal wall, with indications for a 
supporting belt.  This diagnostic code also directed the 
rating to be accomplished under the criteria for rating 
injury to Muscle Group XIX if there was post-operative 
infection and sloughing.  See, 38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7341 (1971).

The above diagnostic code has not been in effect since the 
mid 1970's and the Board notes that, insofar as there is no 
other diagnostic code under § 4.114 that could be used to 
rate the service-connected disability directly or by analogy, 
the disability is currently, and appropriately, rated under 
the provisions of Diagnostic Codes 7803 and 7804 of the 
Schedule, which are the diagnostic codes that address the 
rating of scars.  Diagnostic Code 7803 provides for a 10 
percent maximum rating when there is evidence of superficial 
scars that are poorly nourished, with repeated ulceration, 
while Diagnostic Code 7804 provides the same maximum rating 
when there is evidence of superficial scars that are tender 
and painful on objective demonstration.  Additionally, 
Diagnostic Code 7805 mandates that other scars will be rated 
based on the limitation of the function of the affected part.  
See, 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803, 7804, 
7805 (1999).

A careful review of the medical evidence of record reveals 
that the service-connected disability has been examined by VA 
several times, that the RO has on several occasions 
determined that a compensable rating is not warranted and 
that, on appeal, the Board confirmed an RO's conclusion to 
that effect, in a decision that was dated in December 1987, 
at which time the Board found that the service-connected 
disability was manifested by a well-healed scar with no 
ulcerations and no limitation of function.  Since that 
Board's decision was issued, the veteran has undergone three 
VA medical examinations, pursuant to his most recent request 
to be granted a higher rating.  The reports of these medical 
examinations are discussed in the following paragraphs.

According to the report of an August 1997 VA "stomach" 
medical examination, the veteran claimed that, since his 
inservice appendectomy, he had had pain in the right lower 
quadrant of his abdomen, at the incision site, and that the 
pain radiated to his right buttock and right leg.  He denied 
a history of associated nausea, vomiting and bowel 
disturbances but claimed that the surgeon who operated on him 
might have left a metallic material in his abdomen because 
the surgery was done "in haste" due to the wartime 
conditions in New Guinea.  However, he also denied a history 
of gastrointestinal ulcer disease or bleeding.

The above report also reveals that, on examination, the 
veteran was a well-nourished individual in no acute distress 
who had a slightly protuberant, soft abdomen, with no 
organomegaly and a transverse 17-cm right lower quadrant 
incision scar with a three to four-cm incisional hernia at 
its medial end.  No tenderness was noted, the bowel sounds 
were normal, there was no recurrent hematemesis or melena and 
the area of pain was in the right lower quadrant of the 
abdomen.  Status post appendectomy with a small incisional 
hernia was listed as the pertinent diagnosis.

According to the report of a May 1998 VA "scars" medical 
examination, the veteran complained of pain in the lower 
abdomen radiating into the back and down his legs.  On 
examination, it was noted that he was a well-developed 
individual who had no tenderness in the suprapubic and right 
lower quadrant areas, no rebound tenderness, rigidity or 
organomegaly, normal bowel sounds and no evidence of an 
inguinal hernia.  No diagnosis was listed.

According to the report of a VA "scars" medical examination 
that the veteran underwent in July 1998, the veteran said 
that he underwent an appendectomy during service in 1943.  On 
examination, he was found not to be in acute distress and to 
have an approximately 6-1/2" surgical scar with an additional 
1-1/2" surgical scar in the right abdomen.  The scar was 
nontender and there was no ulceration, skin breakdown, 
elevation or depression of the scar and there appeared to be 
no underlying tissue loss.  There was no inflammation, edema 
or keloid formation, the color of the scar was very similar 
to the surrounding skin and there was no limitation of 
function caused by the scar.  The pertinent impression was 
listed as status post appendectomy and the examiner noted 
again that "there is no functional loss because of the 
scars."

As discussed above, the service-connected disability has not 
been objectively shown to be currently manifested by a scar 
that is poorly nourished, with repeated ulceration, tender 
and painful on objective demonstration or productive of any 
limitation of the function of the affected part. 

In view of the above, the Board has no other recourse but to 
conclude that, insofar as none of the schedular criteria for 
a compensable disability evaluation for the service-connected 
residuals of an appendectomy has been met, the requested 
increased rating is not warranted.  Accordingly, the claim 
for such a benefit has failed and must be denied.

Second Issue
Entitlement to a compensable disability evaluation for the 
residuals of a simple, complete and transverse fracture 
through the neck of the mandible's left condyle:

The veteran contends that the service-connected residuals of 
a mandible fracture should be rated as at least 30 to 40 
percent disabling.

The record reveals that the veteran suffered a simple, 
complete and transverse fracture through the neck of his 
mandible's left condyle while in service in June 1943 and 
that he soon thereafter underwent a closed reduction of the 
fracture, with intra-maxillary anchor wires and inter-
maxillary tie wires, as well as infra-red treatment.  X-Rays 
obtained in July 1943 revealed that there was a complete 
fracture through the base of the left condyle of the mandible 
with the fragments being held in excellent position by means 
of wires holding the lower and upper jaws together and no 
evidence of a bone destructive process present about the site 
of the fracture.  X-Rays obtained approximately four weeks 
later, in August 1943, revealed a large, deep temporal fossa 
in the left temporo-mandibular joint, which allowed an 
abnormal amount of mobility on that side.

In the September 1971 rating decision, service connection was 
granted for the residuals of the inservice fracture to the 
mandible's left condyle and a noncompensable rating was 
assigned under the provisions of Diagnostic Code 5299, in 
accordance with § 4.27, which at that time, as well as 
nowadays, permitted the rating of an unlisted disease by 
analogy, "building up" the actual code by using the first 
two digits from that part of the Schedule most closely 
identifying the part, or system, of the body involved (in 
this case, "52," which pertains to disabilities of the 
musculoskeletal system), and then using "99" as the last 
two digits for all unlisted conditions.  See, the edition of 
§ 4.27 that was in effect as of September 1971 and the most 
recent edition of the same section, i.e., 38 C.F.R. § 4.27 
(1971) and 38 C.F.R. § 4.27 (1999).  A little over a year 
later, in November 1972, the diagnostic code was changed to 
"9999," in full recognition that "99" were the two first 
digits that applied in this case because they correspond to 
that part of the Schedule (§ 4.150) that addresses dental and 
oral conditions, to include maxillary conditions.

Currently, the service-connected disability is appropriately 
rated under Diagnostic Code 9904 of the Schedule, which 
addresses malunion of the mandible and provides for 
noncompensable, 10 percent and 20 percent ratings for slight, 
moderate and severe displacement of the mandible, 
respectively, the rating to be accomplished dependent upon 
the degree of motion and relative loss of masticatory 
function.  See, 38 C.F.R. § 4.150, Part 4, Diagnostic Code 
9904 (1999).

Additionally, the following ratings are warranted for limited 
motion of the temporomandibular articulation:  10 percent for 
zero to four mm of lateral excursion or 31 to 40 mm of inter-
incisal range; 20 percent for 21 to 30 mm of inter-incisal 
range; 30 percent for 11 to 20 mm of inter-incisal range; and 
40 percent for zero to 10 mm of inter-incisal range.  See, 
38 C.F.R. § 4.150, Part 4, Diagnostic Code 9905 (1999).

A careful review of the medical evidence of record reveals 
that the service-connected disability has been examined by VA 
several times, that the RO has on several occasions 
determined that a compensable rating is not warranted and 
that, on appeal, the Board confirmed an RO's conclusion to 
that effect, in a decision that was dated in April 1987, at 
which time the Board found that the service-connected 
disability was productive of slight limitation of motion and 
displacement to the left but with no interference with speech 
or masticatory function.  Most recently, the veteran was 
examined by a VA specialist in August 1997 and the report of 
this "dental" examination is to be discussed in the 
following paragraphs.

According to the above report, the veteran said that he 
fractured his mandible during service in 1943, that he 
received treatment at that time and that he had been coughing 
up blood and had suffered from shortness of breath recently.  
He also said that he had had six to ten dentures made 
privately and through the VA, which he could not wear, and 
complained of pain on the left side in the condylar area.  On 
examination, the veteran was edentulous in the maxillary 
arch, which had been replaced with maxillary complete 
denture.  There was a prognostic jaw relationship which made 
wearing dentures difficult and the veteran had many sets of 
dentures which he insisted on mixing and matching against 
professional advice.  The last set of dentures appeared to 
fit adequately and the veteran was advised that, because of 
the abnormal jaw relationship, denture construction would 
result in a less than ideal  result.

The above report also reveals that, on examination, the 
veteran had a normal opening and there was no crepitus in 
either joint, but the disability affected everyday 
activities, as the abnormal jaw relationship made wearing 
dentures difficult, though not impossible.  The specialist 
clarified, however, that the abnormal jaw relationship 
appeared to be a result of a congenital abnormality rather 
than trauma, although he acknowledged that "this cannot be 
determined with certainty."  Regarding any ancillary 
problems as a result of the dental condition, the subscribing 
VA specialist said that there were none, other than some 
difficulty in wearing a denture and he listed the diagnosis 
as follows:  "He has a prognostic jaw relationship which 
makes wearing dentures difficult but probably not impossible.  
There is no way for certain to tell what his jaw relationship 
is [sic] like prior to the fracture."

As discussed above, the service-connected disability has not 
been objectively shown to be currently manifested by moderate 
or severe displacement of the mandible or by limitation of 
the motion of the temporomandibular articulation.  To the 
contrary, the veteran's mandible was noted to have a normal 
opening, with no crepitus, and the only difficulty noted was 
the one involving the accommodation of dentures, which, in 
the examiner's opinion, appeared to be congenital rather than 
due to trauma. 

In view of the above, the Board has no other recourse but to 
conclude that, insofar as none of the schedular criteria for 
a compensable disability evaluation for the service-connected 
residuals of a simple, complete and transverse fracture 
through the neck of the mandible's left condyle has been met, 
the requested increased rating is not warranted.  
Accordingly, the claim for such a benefit has failed and must 
be denied.

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a pilonidal cyst scar on the sacrococcygeal region of the 
back:

The veteran contends that the service-connected pilonidal 
cyst scar should be rated higher than evaluated.

The record reveals that the veteran is service-connected for 
a scar resulting from inservice excisions of a pilonidal cyst 
on the sacrococcygeal region of the back, pursuant to a 
decision by the Board dated in March 1973, which granted 
service connection for this disability.  In implementing the 
Board's decision in an April 1973 rating decision, the RO 
rated the disability as noncompensable, under the provisions 
of Diagnostic Code 7899 of the Schedule.  In its April 1987 
decision, the Board denied the veteran's appeal for a 
compensable rating after finding that the scar was not poorly 
nourished with repeated ulceration, nor tender and painful on 
objective demonstration, nor productive of any limitation of 
function.  Then, in an August 1998 rating decision, the RO 
increased the rating to 10 percent, under the provisions of 
Diagnostic Code 7804 of the Schedule, on account of a finding 
to the effect that the scar had been shown to be tender and 
painful on objective demonstration.  See, 38 C.F.R. § 4.118, 
Part 4, Diagnostic Code 7804 (1999).  As noted earlier, the 
same rating is also warranted under Diagnostic Code 7803 when 
there is evidence of superficial scars that are poorly 
nourished, with repeated ulceration, while Diagnostic Code 
7805 mandates that other scars will be rated based on the 
limitation of the function of the affected part.  See, 
38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803, 7805 
(1999).

The record shows that the report of the VA May 1998 "scars" 
medical examination failed to make reference to the service-
connected pilonidal cyst scar and that that was the reason 
why the veteran was re-examined by VA in July 1998.  
According to the report of this most recent VA medical 
examination, the veteran said that he had two pilonidal cyst 
surgeries during service, that during the second surgery a 
metallic wire was left in and that he had had pain at the 
site of the surgery ever since, especially when he had to sit 
for long periods of time.

The above report also reveals that, on examination of the 
veteran's rectum, there was an approximately less than four-
inch surgical scar in the appropriate area for a prior 
pilonidal cyst surgery and the veteran claimed tenderness to 
touch, although there was no adherence, ulceration or 
breakdown of the skin, nor elevation or depression of the 
scar, any obvious underlying tissue loss, inflammation, edema 
or keloid formation.  The color of the scar was described as 
slightly less pigmented than the surrounding skin, but there 
was no functional loss secondary to the scar.  The pertinent 
impression was listed as status post pilonidal cyst surgery 
and, as noted earlier, the subscribing physician also 
restated his opinion to the effect that "there is no 
functional loss because of the scars."
 
As discussed above, the service-connected disability has not 
been objectively shown to be currently productive of any 
limitation of function.

In view of the above, the Board has no other recourse but to 
conclude that, insofar as none of the schedular criteria for 
a compensable disability evaluation for the service-connected 
pilonidal cyst scar has been met, the requested increased 
rating is not warranted.  Accordingly, the claim for such a 
benefit has failed and must be denied.

Final consideration pertaining to the three claims on appeal:

Finally, the Board also finds that the disability picture 
produced by the three above service-connected disabilities is 
not unusual or exceptional so as to warrant further 
consideration of either one of the increased rating claims on 
an extra-schedular basis.  A referral to the RO for such 
additional action is therefore not warranted.


ORDER

1.  A compensable disability evaluation for the residuals of 
an appendectomy is denied.

2.  A compensable disability evaluation for the residuals of 
a simple, complete and transverse fracture through the neck 
of the mandible's left condyle is denied.

3.  A disability evaluation in excess of 10 percent for a 
pilonidal cyst scar on the sacrococcygeal region of the back 
is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

